Dear Representative Baldone:
This office is in receipt of your letter, dated April 16, 2008, requesting an Attorney General Opinion as to whether certain conduct constitutes an unfair trade practice under Louisiana law. You have presented the "hypothetical" facts as follows:
  A person purchases immovable property for the purpose of constructing a qualified truck stop facility (LSA-RS 27:306) on said property and the property is zoned correctly for a qualified truck stop facility; and the person obtains a building permit for the construction of a qualified truck stop facility. At the time of purchase and at the time of issuing the building permit, there is not a church located within the prohibited distance for both state law and local zoning ordinances. Then, an individual(s), who is a business competitor(s), that they have interest either directly or indirectly in other qualified truck stop facilities causes a church to be placed within prohibited distance for the operation of a qualified truck stop facility.
We believe that the provisions of the Louisiana Monopoly Laws would apply to the scenario you describe. LSA-RS 51:122 provides:
  A. Every contract, combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce in this state is illegal.
  B. Whoever violates this Section shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, not more than three years, or both. *Page 2
Additionally, LSA-RS. 51:123 would apply. It reads:
  No person shall monopolize, or attempt to monopolize, or combine, or conspire with any other person to monopolize any part of the trade or commerce within this state.
  Whoever violates this Section shall be fined not more than five thousand dollars, or imprisoned, with or without hard labor, not more than three years, or both.
Assuming that the "church" in the hypothetical fact situation given is a sham perpetrated solely to restrain trade we believe that that the "competitors" in the hypothetical fact scenario are placing the "sham" church next to the anticipated site of the qualified truck stop in an effort to restrain trade by monopolizing the qualified truck stop business in the area. It is therefore the opinion of this office that, the above described scenario would be a violation of Louisiana's Monopoly laws.
If you any further questions, please contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  JDC:ls *Page 3
SYLLABUS
OPINION 08-0097
61-2 UNFAIR TRADE PRACTICE
A sham church placed next to an anticipated qualified truck stop in an effort to restrain trade is a violation of Louisiana's restraint of trade and monopoly laws.
Honorable Damon J. Baldone State Representative — District 53 Louisiana House of Representatives 162 New Orleans Boulevard Houma, LA 70364
Date Released: May 8, 2008
JAMES D. "BUDDY" CALDWELL
ATTORNEY GENERAL